                        Case 2:20-cv-01841-JCM-BNW Document 60
                                                            58 Filed 01/13/21
                                                                     01/11/21 Page 1 of 5
                                                           The parties have stipulated to staying discovery until their
                                                           pending motions to dismiss are resolved by JCM. They
                                                           would also like to schedule a status check for March 2021
                    1 KEITH A. WEAVER                      "to discuss the pendency of defendants' motions to
                      Nevada Bar No. 10271                 dismiss." P might move to reopen discovery at the status
                    2 Keith.Weaver@lewisbrisbois.com
                      MELANIE L. THOMAS                    check hearing.
                    3 Nevada Bar No. 12576
                      Melanie.Thomas@lewisbrisbois.comI recommend granting.
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 Telephone: 702.893.3383
                      Facsimile: 702.893.3789
                    6 Attorneys for Defendant Brock T. Wentz,
                      D.O.
                    7
                                                UNITED STATES DISTRICT COURT
                    8
                                                      DISTRICT OF NEVADA
                    9
                      PARNELL JAY FAIR,                         Case No. 2:20-cv-01841-JCM-BNW
                   10
                                    Plaintiff,                  [PROPOSED]       STIPULATION                AND
                   11                                           ORDER TO STAY DISCOVERY
                             vs.
                   12
                      LAS VEGAS METROPOLITAN POLICE
                   13 DEPARTMENT, a political subdivision of
                      the State of Nevada; L. TURLEY P# 15885
                   14 individually; A. RYNDAK P# 16540,
                      individually;   UNIVERSITY      MEDICAL
                   15 CENTER, D/B/A UNIVERSITY MEDICAL
                      CENTER OF SOUTHERN NEVADA, a
                   16 Nevada Governmental Entity; CHASITY
                      TRAVIS, individually; JENNA A. DOUD;
                   17 individually; JESSE WELLS, individually;
                      SHAIN HOWARD, individually; SCOTT
                   18 KEVIN LEE, individually; BROCK T.
                      WENTZ, individually; DOES I - X, and
                   19 ROES I - X, inclusive ,
                   20                      Defendants.

                   21

                   22            Plaintiff, PARNELL JAY FAIR, by and through his counsel of record ANDRE M.
                   23 LAGOMARSINO, ESQ. and DAVEN P. CAMERON, ESQ. of the law firm of

                   24 LAGOMARSINO LAW; Defendants UNIVERSITY MEDICAL CENTER and CHASITY

                   25 TRAVIS, through their counsel of record JEFFREY I. PITEGOFF, ESQ. of the law firm of

                   26 PITEGOFF LAW OFFICE; Defendants LAS VEGAS METROPOLITAN POLICE

                   27 DEPARTMENT, LUKAS TURLEY, and ALEXANDER RYNDAK, through their counsel of

                   28 record LYSSA S. ANDERSON, ESQ., RYAN W. DANIELS, ESQ., and KRISTOPHER J.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4832-1323-1318.1
                        Case 2:20-cv-01841-JCM-BNW Document 60
                                                            58 Filed 01/13/21
                                                                     01/11/21 Page 2 of 5




                    1 KALKOWSKI, ESQ. of the law firm of KAEMPFER CROWELL; Defendant BROCK T.

                    2 WENTZ, D.O., through his counsel of record KEITH A. WEAVER, ESQ. and MELANIE L.

                    3 THOMAS, ESQ. of the law firm of LEWIS BRISBOIS BISGAARD & SMITH LLP;

                    4 Defendants JENNA DOUD and JESSE WELLS, by and through their counsel of record

                    5 ROBERT C. MCBRIDE, ESQ. and SEAN M. KELLY, ESQ., of the law firm of MCBRIDE

                    6 HALL; Defendant SHAIN HOWARD, by and through his counsel of record ANTHONY D.

                    7 LAURIA, ESQ., of the law firm of LAURIA TOKUNAGA GATES & LINN, LLP, CASEY

                    8 ALLEN ROEHR, by and through his counsel of record KATHERINE J. GORDON, ESQ., of

                    9 the law firm of LEWIS BRISBOIS BISGAARD & SMITH LLP, SCOTT KEVIN LEE, by and

                   10 through his counsel of record JOHN H. COTTON, ESQ. and BRAD J. SHIPLEY, ESQ., of

                   11 the law firm of JOHN H. COTTON & ASSOCIATES, LTD, hereby stipulate as follows:

                   12            1)        Discovery shall be stayed pending ruling on the Defendants’ motions to

                   13 dismiss, subject to potential lifting of the stay upon terms and conditions that the parties

                   14 and the court deem just;

                   15            2)        The discovery stay shall include all discovery already served, and not yet due,

                   16 which to-date is as follows:

                   17                      a)     Plaintiff’s First Set Of Requests For Production Of Documents To

                   18 Jesse Wells;
                   19                      b)     Plaintiff’s First Set Of Interrogatories To Defendant Jesse Wells;
                   20                      c)     Plaintiff’s First Set Of Requests For Production Of Documents To

                   21 Defendant Chasity Travis;

                   22                      d)     Plaintiff’s First Set Of Interrogatories To Defendant Chasity Travis;

                   23                      e)     Plaintiff’s First Set Of Requests For Production Of Documents To

                   24 Defendant Casey Roehr;

                   25                      f)     Plaintiff’s First Set Of Interrogatories To Defendant Casey Roehr;

                   26                      g)     Plaintiff’s First Set Of Requests For Production Of Documents To

                   27 Defendant Shain Howard;

                   28                      h)     Plaintiff’s First Set Of Interrogatories To Defendant Shain Howard;
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4832-1323-1318.1                                  2
                        Case 2:20-cv-01841-JCM-BNW Document 60
                                                            58 Filed 01/13/21
                                                                     01/11/21 Page 3 of 5




                    1                      i)    Plaintiff’s First Set Of Requests For Production Of Documents To

                    2 Defendant University Medical Center;

                    3                      j)    Plaintiff’s First Set Of Interrogatories To Defendant University Medical

                    4 Center;

                    5                      k)    Plaintiff’s First Set Of Interrogatories To Defendant Jenna Doud;

                    6                      l)    Plaintiff’s First Set Of Requests For Production Of Documents To

                    7 Defendant Jenna Doud;

                    8                      m)    Plaintiff’s First Set of Requests for Production of Documents to

                    9 Defendant Las Vegas Metropolitan Police Department;

                   10                      n)    Defendant Las Vegas Metropolitan Police Department’s First Set of

                   11 Requests for Admissions to Plaintiff;

                   12                      o)    Defendant Las Vegas Metropolitan Police Department’s First Set of

                   13 Requests for Production of Documents to Plaintiff; and,

                   14                      p)    Defendant Las Vegas Metropolitan Police Department’s First Set of

                   15 Interrogatories to Plaintiff.

                   16            3)        The parties request the Court to set a status check sometime in March 2021,

                   17 to discuss the pendency of Defendants’ motions to dismiss. If the motions to dismiss have

                   18 not been decided at the time of the status check, the Plaintiff will move to reopen discovery
                   19 at the status check hearing; however, the Defendants’ reserve their right to file a motion to
                   20 stay discovery pending decision on their motions to dismiss but hereby enter this stipulation

                   21 to avoid motion practice at this time.

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4832-1323-1318.1                                 3
                        Case 2:20-cv-01841-JCM-BNW Document 60
                                                            58 Filed 01/13/21
                                                                     01/11/21 Page 4 of 5




                   1 IT IS SO STIPULATED AND AGREED

                   2     Dated: January 5, 2021                    Dated: January 5, 2021
                   3
                         LAGOMARSINO LAW                           KAEMPFER CROWELL
                   4

                   5     /s/ Daven P. Cameron                      /s/ Lyssa S. Anderson
                         ANDRE M. LAGOMARSINO, ESQ.                LYSSA S. ANDERSON, ESQ.
                   6     Nevada Bar No. 6711                       Nevada Bar No. 5781
                         DAVEN P. CAMERON, ESQ.                    RYAN W. DANIELS, ESQ.
                   7     Nevada Bar No. 14179                      Nevada Bar No. 13094
                         3005 West Horizon Ridge Parkway,          KRISTOPHER J. KALKOWSKI, ESQ.
                   8     #241                                      Nevada Bar No.14892
                         Henderson, Nevada 89052                   1980 Festival Plaza Drive, Suite 650
                   9     Attorneys for Plaintiff                   Las Vegas, Nevada 89135
                                                                   Attorneys for Defendants LVMPD, Lukas
                   10                                              Turley, and Alexander Ryndak

                   11    Dated: January 8, 2021                    Dated: January 5, 2021

                   12    PITEGOFF LAW OFFICE                       MCBRIDE HALL
                   13

                   14    /s/ Jeffrey Pitegoff                      /s/ Sean Kelly
                   15    JEFFREY I. PITEGOFF, ESQ.                 ROBERT C. MCBRIDE, ESQ.
                         Nevada Bar No. 5458                       Nevada Bar No.7082
                   16    911 Buffalo Drive, Suite 201              SEAN M. KELLY, ESQ.
                         Las Vegas, Nevada 89128                   Nevada Bar No. 10102
                   17    Email: jpitegoff@yandex.com               8329 West Sunset Road, Suite 260
                         Attorney for Defendants University        Las Vegas, Nevada 89113
                   18    Medical Center and Chasity Travis         Attorneys for Defendant Jenna Doud and
                                                                   Jesse Wells
                   19    Dated: January 5, 2021                    Dated: January 5, 2021

                   20    JOHN H. COTTON & ASSOCIATES,              LAURIA TOKUNAGA GATES & LINN,
                         LTD.                                      LLP
                   21
                         /s/ Brad J. Shipley                       /s/ Anthony D. Lauria
                   22    JOHN H. COTTON, ESQ.                      ANTHONY D. LAURIA, ESQ.
                         Nevada Bar No.: 5268                      Nevada Bar No.: 4114
                   23    BRAD J. SHIPLEY, ESQ.                     601 South Seventh Street
                         Nevada Bar No. 12639                      Las Vegas, Nevada 89101
                   24    7900 West Sahara Avenue, Suite 200        Attorney for Defendant Shain Howard
                         Las Vegas, Nevada 89117
                   25    Attorneys for Defendant Scott Kevin
                         Lee
                   26
                        ///
                   27
                        ///
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4832-1323-1318.1                       4
                        Case 2:20-cv-01841-JCM-BNW Document 60
                                                            58 Filed 01/13/21
                                                                     01/11/21 Page 5 of 5




                    1    Dated: January 5, 2021                              Dated: January 5, 2021

                    2    LEWIS BRISBOIS BISGAARD & SMITH                     LEWIS BRISBOIS BISGAARD & SMITH
                         LLP                                                 LLP
                    3

                    4    /s/ Katherine J. Gordon                             /s/ Melanie L. Thomas
                         KATHERINE J. GORDON                                 KEITH A. WEAVER
                    5    Nevada Bar No. 5813                                 Nevada Bar No. 10271
                         6385 S. Rainbow Blvd., Ste. 600                     MELANIE L. THOMAS
                    6    Las Vegas, Nevada 89118                             Nevada Bar No. 12576
                         Attorneys for Defendant Casey Roehr                 6385 S. Rainbow Blvd., Ste. 600
                    7                                                        Las Vegas, Nevada 89118
                                                                             Attorneys for Defendant Brock T. Wentz,
                    8                                                        D.O.
                    9
                        IT IS SO ORDERED.                          ORDER
                   10
                      DATED January ______, 2021
                   11 IT IS ORDERED that the parties' stipulation is GRANTED. Discovery is stayed pending the
                      district judge's ruling on the Defendants' motions to dismiss.
                   12 IT IS FURTHER ORDERED that a status check is set for 3/23/2021 at 10:00 AM in LV courtroom
                      3B by videoconference before Magistrate Judge Brenda Weksler. The hearing will take place via
                   13 Zoom videoconference. To receive a Zoom invitation, counsel must contact courtroom
                                                                  UNITED STATES DISTRICT COURT JUDGE
                   14 administrator  Jeff  Miller at jeff_miller@nvd.uscourts.gov no later than noon on the day prior to the
                      hearing and no sooner than one week prior to the hearing.
                   15
                                                                          IT IS SO ORDERED
                   16
                                                                          DATED: 5:20 pm, January 12, 2021
                   17

                   18
                   19                                                        BRENDA WEKSLER
                                                                             UNITED STATES MAGISTRATE JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4832-1323-1318.1                                 5
